Name: 2001/900/EC: Council Decision of 10 December 2001 amending Decision 1999/733/EC providing supplementary macro-financial assistance to the former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: cooperation policy;  economic policy;  Europe
 Date Published: 2001-12-18

 Avis juridique important|32001D09002001/900/EC: Council Decision of 10 December 2001 amending Decision 1999/733/EC providing supplementary macro-financial assistance to the former Yugoslav Republic of Macedonia Official Journal L 334 , 18/12/2001 P. 0029 - 0029Council Decisionof 10 December 2001amending Decision 1999/733/EC providing supplementary macro-financial assistance to the former Yugoslav Republic of Macedonia(2001/900/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) Decision 1999/733/EC(2) provides supplementary macro-financial assistance to the former Yugoslav Republic of Macedonia comprising a loan component of a maximum principal of EUR 50 million and a grant component of a maximum of EUR 30 million.(2) The implementation of this assistance was delayed due to difficulties in reaching agreement on a new Stand-by Arrangement between the former Yugoslav Republic of Macedonia and the International Monetary Fund.(3) The former Yugoslav Republic of Macedonia is determined to continue on its economic stabilisation and reform path and continues to require external financial support in addition to what can be provided by international financial institutions.(4) Decision 1999/733/EC does not permit the commitment of grant funds beyond the year 2000.(5) The Commission has consulted the Economic and Financial Committee before submitting its proposal,HAS DECIDED AS FOLLOWS:Sole ArticleDecision 1999/733/EC is hereby amended as follows:1. Article 1(3) shall be replaced by the following: "3. The grant component of this assistance shall amount to a maximum of EUR 48 million."2. A new Article 6 shall be inserted: "Article 6This Decision shall expire on 31 December 2003."Done at Brussels, 10 December 2001.For the CouncilThe PresidentL. Michel(1) Opinion delivered on 29 November 2001 (not yet published in the Official Journal).(2) OJ L 294, 16.11.1999, p. 31.